Title: To George Washington from the Board of War, 31 March 1779
From: Board of War
To: Washington, George


        Letter not found: from the Board of War, 31 March 1779. GW wrote in his letter to the Board of War of 10 April: “I have been duly honored with your favour of the 31st of, March, which, through hurry of business has been hitherto unanswered. From the relation in several respects between the duties of the office of Adjutant General and those of the Inspectorship; I pe[r]ceive advantages that would result from uniting them in a certain degree; but I am induced notwithstanding to recommend, that nothing final may be done ’till the Baron arrives in camp” (DLC:GW).